Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a judging circuit coupled to the multi-function pin, the first function circuit, and the second function circuit, and providing a setting current to the multi-function pin so that the external setting circuit generates a voltage according to the setting current, wherein the judging circuit judges the type of the external setting circuit according to the voltage, so as to activate the first function circuit or the second function circuit accordingly” in view of the other limitations as called for in independent claim 1; and the limitation of “providing a setting current to the multi-function pin, so that the external setting circuit generates a voltage according to the setting current; and judging the type of the external setting circuit according to the voltage to activate a first function circuit or a second function circuit accordingly” in view of the other limitations as called for in independent claim 7.
Dependent claims 2-6 and 8-10 include the above-described allowable subject matter for being dependent on independent claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849